The defendant’s petition for certification for appeal from the Appellate Court, 45 Conn. App. 116 (AC 14765), is granted, limited to the following issues:
“1. Whether the Appellate Court correctly determined that the defendant’s confrontation rights were not violated when the trial court refused to allow the defendant to cross-examine D, the child complainant, as well as her mother, Dr. Frederick Barrien and Veronica Lugris about her previous accusations that the defendant’s son sexually abused her?
“2. Whether the Appellate Court was correct in upholding the trial court’s refusal to allow the defendant *832to cross-examine D’s mother about the sleeping arrangements in the home?”
Decided July 3, 1997
The Supreme Court docket number is SC 15720.
Pamela S. Nagy, special assistant public defender, in support of the petition.
James M: Ralls, assistant state’s attorney, in opposition.